Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022, has been entered.  

2.	The amendment filed February 8, 2022, is acknowledged and has been entered. Claims 1, 4, 5, 9, 58 and 59 have been amended. Claims 3 and 8 have been canceled.

3.	Claims 1, 4-5, 9, 16-18, 20-28 and 58-61 are pending in the application. Claims 58 and 61 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention or species of election.

4.	Claims 1, 4-5, 9, 16-18, 20-28 and 59-60 are under examination.

Grounds of Rejection Withdrawn

5.	Applicant's amendment has obviated or rendered moot the grounds of rejection set forth in the previous Office action.

New Grounds of Rejection

Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 9, 16-18 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).

State of the Art
It is well established in the art that methods of treating cancer with agents such as TLR7 agonists is highly unpredictable and that there is no treatment that has been shown to be effective at treating the genus of all cancers as claimed.  For example, Schon et al (Oncogene, 27:190-199, 2008) teach that the TLR7 agonist, imiquimod is effective at treating a variety of skin cancers, including melanoma (see page 194), but Chatterjee et al (CR, 74(18):5004-5018, 2014) teach that the TLR7 agonist, loxoribine resulted in a marked increase in tumor volume as compared to control in an NSCLC model system (see page 5010).


Claim Analysis
The instant claims are directed to a genus of methods for treating any and all cancers in a subject, wherein the method comprises (a) administering a genus of TLR7 agonists and a monoclonal antibody or antigen-binding domain thereof that binds and inhibits an immune checkpoint molecule to a subject having a tumor, and (b) contacting tissue of the tumor with energy emitted from a fractional laser, wherein the method promotes tumor regression in the tumor contacted with the fractional laser and promotes an abscopal effect at a site not contacted with the fractional laser, thereby treating cancer in the subject.

Based on the art above, a skilled artisan in the art would recognize that the genus of TLR7 agonists can treat or cause cancer progression depending on the agonist and the cancer treated. 
With respect to the TLR7 agonist, it is noted that TLR7 agonists as claimed vary greatly in structure and include small molecule, antibody and aptamer agonists to name a few, but the specification only discloses TLR7 agonists such as imiquimod, reiquimod, or gardiquimod and that imiquimod in combination with aFP improves response to poorly immunogenic melanoma (see Figures).  The specification does not disclose that the genus of TLR7 agonists in methods as claimed would be effective to treat all cancers or the structure of other TRL7 agonists that would be considered representative of the claimed genus.  Notably, Chatterjee et al (CR, 74(18):5004-5018, 2014) teach that the TLR7 agonist, loxoribine resulted in a marked increase in tumor volume as compared to control in an NSCLC model system (see page 5010), such that the specification does not identify a representative number of species falling within the scope of the broadly claimed genus as claimed in instant claims which would be able to treat any and all cancers as claimed.  
Although the skilled artisan could potentially screen for other “TLR7 agonists” which are able to treat specific cancers, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
The Federal Circuit has decided, “[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  Here, there is no language that adequately describes the structural and functional characteristics of the genera of “agonists”, “inhibitors" or “agents” to which the claims are directed.  
To further explain why the claimed methods which recite structurally and functionally diverse “agonists” are not adequately described, it is noted that it is well-established in the art that there is a high degree of unpredictability in modeling and predicting agents which will bind to or activate any particular protein or pathway.   For example, according to Tame (J. Comput. Aided Mol. Des. 1999 Mar; 13 (2): 99-108), computational approaches to design or select drug reagents which bind protein targets are hindered by the complexity of the physical chemistry that underlies weak, non-covalent interactions between protein targets (e.g., a cell surface receptor) and small molecule ligands (e.g., peptides); see entire document (e.g., the abstract).  In addition, Dixon (Proteins. 1997; Suppl 1: 198-204) points out that the evaluation (scoring) of potential solutions is still an area that needs improvement, especially when predicting protein-protein interaction because of limitations associated with reproducing the geometry of the complex; see entire document (e.g., the abstract).  While there are many additional reasons that predictions based upon the results of such modeling approaches are inaccurate, it is noted that Lensink et al. (Proteins. 2007; 69: 704-718) reviewed the performance accuracy of various different methods for predicting protein-protein interaction, reporting that significant numbers of "incorrect" determinations were made in blind analyses (i.e., without knowledge of the “correct” answer); see entire document (e.g., page 706, Table I).  Lensink et al. concludes accordingly that their results "do not reveal a striking breakthrough in docking performance" in the past several years, despite some encouraging progress (page 717, column 1); and given such predictive inaccuracies, Lensink et al. adds that “current scoring methods are probably not sensitive enough” (abstract).
Consequently, the skilled artisan could not immediately envision, recognize or distinguish at least most of the members of the genera of “TLR7 agonists” to which the claims are directed; and therefore the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  Furthermore, “cancers are widely diverse and do not all respond to treatment with “TLR7 agonists”,  such that the skilled artisan could not immediately envision, recognize or distinguish at least most of the members of cancers which would be treatable by any and all TLR7 agonists.  While the specification discloses that methods of using imiquimod and aFP treat melanoma, such methods are not representative of the genus of cancers claimed or the genus of TLR7 agonists claimed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
It is suggested that this rejection could be obviated by amending the claims to recite methods for treating melanoma in a subject, wherein the method comprises (a) administering a TLR7 agonist selected from imiquimod, reiquimod, and gardiquimod along with a monoclonal antibody or antigen-binding domain thereof that binds and inhibits an immune checkpoint molecule to a subject having a tumor, and (b) contacting tissue of the tumor with energy emitted from a fractional laser, wherein the method promotes tumor regression in the tumor contacted with the fractional laser and promotes an abscopal effect at a site not contacted with the fractional laser, thereby treating melanoma in the subject.


Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 4-5, 9, 16-18, 20-21 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0079947 A1 (Tankovich et al, IDS) (hereinafter "Tankovich") as evidenced by Omi et al (LT, 23(1):49-60, 2014, IDS) (hereinafter "Omi") and Manstein et al (LSM, 41:149-153, 2009, of record) (hereinafter "Manstein") in view of Larkin et al (NEJM, 373(1):23-24, 2015, IDS) (hereinafter "Larkin") and Schon et al (Oncogene, 27:190-199, 2008) (hereinafter "Schon").

As to claims 1 and 59-60, Tankovich teaches a method for treating cancer in a subject (para [0050), " ... methods and apparatuses for the treatment of a subject having a foreign body 151 located in or on the tissue 156 ... [0051), "Foreign body 151 may comprise, for example, a cluster of skin cancer cells"), the method comprising:
(a) 	administering at least one drug to a subject having a tumor (para [0042), "One embodiment of the invention is illustrated in FIG. 1. In FIG. 1A, a needle 120 is inserted into the tissue 156 to inject an exogenous agent 121. Depending on the location of the foreign body 151 that is to be removed and the types of immune cells that will be stimulated, the optional exogenous agent 121 may be injected into a selected layer within the tissue 156. After the exogenous agent 121 has been injected into the tissue 156, the fractional phototherapy device 100 can be used to illuminate the skin; "Para (0048); The exogenous agent 121 can be, for example, a pharmaceutical agent, a nutraceutical, a drug, a vitamin, an immunomodulator, stem cells, autologous immunotoxic cells, an exogenous immune or other type of cell, or an agent that contains one or more active ingredients that promote immune modulation") and that the exogenous agent can be imiquimod (para [0065]; and 
(b) 	contacting tissue of the tumor with a fractional laser (para (0042); fractional phototherapy; para (0019); ''The optical source of the treatment energy for the fractional phototherapy device may be a laser such as for example, a Nd:YAG, CO2 [lasers]."), thereby treating cancer in the subject (para (0072), "In another preferred embodiment, the foreign body 151 is a cluster of skin cancer cells. The fractional device 100 can be used to treat the target area subsequent to a first treatment course of cryotherapy, surgery, and/or laser surgery. The fractional phototherapy device 100 can be used to stimulate an immune response to attack any cancer cells that are not removed by the first treatment course. The use of the fractional phototherapy device 100 after the first treatment course has the benefit of providing additional therapy that reduces the chance of not treating or removing all of the cancer cells of the cluster of skin cancer cells and thus reduces the incidence of residual cancer cells metastasizing") and promoting resistance of the subject to a recurrence of the cancer (para (0076), ''The present invention provides methods for reducing the likelihood of recurrence of malignant melanoma by treatment with a fractional phototherapy device 100").

As to claim 16, Tankovich discloses that the cancer is melanoma (para (0075], "Malignant melanoma is therefore treated more aggressively. Malignant melanoma is often found in the epidermis 152 (FIG. 3). Malignant melanoma cells may be found in discontiguous patches, unlike basal cell carcinoma which grows in monolithic clusters or nodules in the skin. Multiple passes and/or treatments can be used to amplify the immune response. Each additional pass and/or treatment can be administered after the tissue has already cooled ,ind the immune mediators have been released ... The amplification of the immune response through multiple passes and/or treatments increases the chance of successful cure of aggressive and potentially fatal cancers, such as for example malignant melanoma, at a stage prior to metastasis"). 

As to claim 17, Tankovich discloses that the fractional laser is a CO2 laser (claim 8, " ... the fractional phototherapy device comprises a CO2 laser"). 

As to claim 18, Tankovich discloses that the fractional laser is a CO2 laser (claim 8), but does not specifically disclose that the fractional laser penetrates to a depth of at least 0.1 mm into the tumor tissue. However said limitation is met by/inherently present in Tankovich, because a CO2 laser forms microablative columns (MACs) penetrating deeper than 2 mm in human tissue in vivo (see a paper titled ''The Role of the CO2 Laser and Fractional CO2 Laser in Dermatology'' by Omi et al. (hereinafter "Omi"); pg 57, "Fig. 8: Despite the high absorption in tissue water, the CO2 microbeams are capable of a MAC deeper than 2 mm in human tissue in vivo (hematoxylin and eosin staining). With all other parameters remaining the same, changing the pulse energy alters the penetration depth achieved. from the left, the pulse energies were 4 mJ, 22 mJ. 60 mJ and 160 mJ with MAC depths ranging from 100 .m to 2.4 mm"). 
As to claims 19, 47, Tankovich discloses that treatment with the fractional laser induces a local immune response in the tumor tissue  (claim 31, " ... the immune response is localized to within about 10 mm from the target tissue"). 
As to claim 20, Tankovich discloses that treatment is with the fractional laser (claim 1), and that "fractional light-based treatments allow higher local fluence levels to be used without scarring than large area nonablative lasers" (para (0008]), but does not specifically disclose that said treatment does not damage the stratum comeum. However said limitation is met by/inherently present in Tankovich. 
(please see a paper titled "The effects of multiple passes on the epidermal thermal damage pattern in nonablative fractional resurfacing" by Manstein et al.; pg 149, 2nd col, "Nonablative fractional resurfacing is a relatively recent concept of cutaneous re-modeling whereby many laser induced microscopic treatment zones (MTZs), each consisting of sharply confined tissue denaturation with a diameter in the 100 mm range, are surrounded by normal viable tissue. The epidermal barrier function is not impaired as the stratum corneum is not physically removed during the treatment or wound healing"). 
As to claims 2, Tankovich discloses that treatment with the fractional laser does not induce scarring of the tumor tissue (para (0008], "Due to sparing of tissue around each treatment zone, fractional light-based treatments allow higher local fluence levels to be used without scarring ... "; para (0061], "Fractional treatment allows higher treatment levels without scarring ... "). 
As to claims 4-5, Tankovich discloses that "the exogenous agent comprises immunomodulators" (claim 44), but does not specifically disclose that the at least one drug is an antibody that binds and inhibits  immune checkpoint molecules such as nivolumab to treat melanoma or using imiquimod to treat melanoma. 
Larkin discloses that "Among previously untreated patients with metastatic melanoma, nivolumab alone or combined with ipilimumab resulted in significantly longer progression-free survival than ipilimumab alone. In patients with PD-L 1.negative tumors, the combination of PD-1 and CTLA-4 blockade was more effective than either agent alone" in treating melanoma (Abstract). 
Schon teaches that the TLR7 agonist, imiquimod is effective at treating a variety of skin cancers, including melanoma (see page 194).
It would have been obvious to one of ordinary skill in the art to combine Tankovich, Larkin and Schon by incorporating nivolumab combined with imiquimod to treat melnoma or further combined with ipilimumab disclosed by Larkin into the methods of treating melanoma of Tankovich to increase, with a reasonable expectation of success, efficiency of the method because all the agents have been taught to treat melanoma.
Furthermore, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to make a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have reasonably expected that administering nivolumab and imiquimod along with contacting the tumor with energy from a fractional laser as taught by Tankovich, would be useful for treating melanoma.
It is noted that the methods recite a wherein clause that sets forth the intended result of the claimed method which is tumor regression in the tumor contacted with the fractional laser and an abscopal effect at a site not contacted with the fractional laser. This clause does not distinguish from the methods suggested by the prior art as it simply expresses the intended result of a process step positively recited, and the prior art suggests the claimed process steps which would then result in tumor regression in the tumor contacted with the fractional laser and an abscopal effect at a site not contacted with the fractional laser, absent a showing otherwise.  Notably, nivolumab, imiquimod and fractional laser energy treatment all stimulate an immune response to target cancer cells.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

9.	Claims 1, 4-5, 9, 16-18, 20-28 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0079947 A1 (Tankovich et al, IDS) (hereinafter "Tankovich") as evidenced by Omi et al (LT, 23(1):49-60, 2014, IDS) (hereinafter "Omi") and Manstein et al (LSM, 41:149-153, 2009, of record) (hereinafter "Manstein") in view of Larkin et al (NEJM, 373(1):23-24, 2015, IDS) (hereinafter "Larkin"), Schon et al (Oncogene, 27:190-199, 2008) (hereinafter "Schon"), as applied to claims 1, 4-5, 9, 16-18, 20-21 and 59-60, in further view of Omi et al (LT, 23(1):49-60, 2014, IDS) (hereinafter "Omi").
The first combination above teach and suggest that which is set forth in the first 103 rejection.
As to claim 22, Tankovich discloses that "fractional light-based treatments allow higher local fluence levels to be used without scarring than large area nonablative lasers" (para (00081) and that "the injury zones have a depth to width ratio in the range of about 3:1 to about 10:1" (claim 29) and "a surface area to volume ratio in the range of about 20,000 m.sup.-1 to about 100,000 m.sup.-1" (claim 30), but does not specifically disclose that that the area of treatment comprises at least 0.25 mm2. Omi discloses that "The irradiance of a laser beam decreases in an inverse square ratio to the beam diameter, as the area of a laser beam is calculated using the formula [pi]xr2, where [pi] (Greek letter pi) is the constant 3.142, and r is the radius, or one-half of the diameter, of the spot size. Accordingly, simply by moving the handpiece away from the tissue and defocusing the beam, the clinician can make dramatic changes in the irradiance and instantly change from incision/excision mode (Figure 2b) to bulk vaporization (Figure 2c) to coagulation (Figure 2d) while leaving the output power of the laser unaltered" (pg 52, col 1 ). 
It would have been obvious to one of ordinary skill in the art to combine Tankovich and Omi by manipulating the fractional laser disclosed by both, Tankovich and Omi, in such a way as to cover a desired treatment area of any size including those larger than claimed because it is the goal to treat the melanoma which can be larger than the claimed treatment area. 
As to claim 23, Tankovich discloses that" ... the fractional phototherapy device emits energy with a wavelength of about 400 nm to about 28,000 nm" (claim 2), but does not specifically disclose that the energy of the fractional laser is 1 mJ to 200 mJ. Omi discloses that the wave length of the CO2 fractional laser is 10,600 nm (pg 50, "Fig. 1 : ... Note the high absorption in water at 10,600 nm, the wavelength of the CO2 laser'') and that the CO2 fractional laser irradiates energy of about 4 mJ to 160 mJ (pg 58, "Fig. 8: Despite the high absorption in tissue water, the CO2 microbeams are capable of a MAC deeper than 2 mm in human tissue in vivo ... With all other parameters remaining the same, changing the pulse energy alters the penetration depth achieved. from the left, the pulse energies were 4 mJ, 22 mJ. 60 mJ and 160 mJ with MAC depths ranging from 100 .m to 2.4 mm. The zone of RTD [residual thermal damage], however, does not change as dramatically as the depth, maintaining the advantages of fractionation of the beam while still inducing active wound repair and tissue remodeling").
It would have been obvious to one of ordinary skill in the art to combine Tankovich and Omi by choosing an optimal energy of the laser therapy because it is the goal to treat the melanoma. 
As to claim 24, Tankovich in view of Omi discloses that 50 mJ of energy is used for a superficial lesion and 200 mJ of energy is used for a deep tumor (Tankovich , para (0073], Omi, pg 50, Fig. 1, and its legend). 
As to claims 25 and 26, Tankovich in view of Omi discloses that the pulse duration of the fractional laser is 1 msec (Omi, pg 53, Fig. 4, and its legend,": Temporal mode of a laser beam illustrated schematically ... (4b): Switched, chopped or gated CW beam, producing a series of square waveforms. These are not, strictly speaking, "pulses", because a pulsed beam has a pulsewidth of 1 ms or less"). 
As to claim 27, Tankovich in view of Omi discloses that the spot size of the fractional laser is 10 um to Imm (Omi, pg 58, 1st col, "The CO2 laser is usually associated with limited penetration into tissue due to the high absorption in water of its 10,600 nm wavelength. However, by increasing the irradiance with a very small spot size in the fractional approach, such as 120 mkm ... "). 
As to claim 28, Tankovich in view of Omi discloses that the penetration depth of the fractional laser is 1/3 the depth of the tumor (Omi, pg 58, 1st col," ... by increasing the irradiance with a very small spot size in the fractional approach, such as 120 mkm, and then using higher or lower pulse energies, MAC depths of over 2 mm can be easily achieved (Figure 8). The different depths have different indications, with the shallow MACs giving good results for very superficial skin conditions, and the deep MACs being very effective to reach the deep reticular dermis to help in scar remodeling. This is how the clinician can make science work for him or her to achieve the desired clinical effect, rather than being controlled by the preconceived ideas surrounding a particular laser system").
Accordingly, combining the teachings of Tanovich and Omi, the claimed limitations would have been obvious to one of ordinary skill in the art as the prior art recognizes these limitations as results effective variables in using a fractional laser so it would be considered routine optimization to identify the optimal parameters in using the fractional laser to treat cancer by the methods of Tanovich because it is the goal to treat the melanoma.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion

10.	No claims are allowed. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
November 18, 2022